Citation Nr: 9911875	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), with history of depressive and schizophrenic 
reactions, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for PTSD, with 
history of depressive and schizophrenic reactions.  A rating 
decision in May 1996 also denied an increased rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is an approximate balance of positive and negative 
evidence as to whether the record supports a finding that, 
due to the veteran's service-connected PTSD, with history of 
depressive and schizophrenic reactions, his ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired, with psychoneurotic 
symptoms of such severity and persistence as to cause 
considerable impairment in his ability to obtain or retain 
employment.


CONCLUSION OF LAW

Granting every benefit of the doubt to the veteran, the Board 
holds that the criteria for a disability rating of 50 percent 
for PTSD, with history of depressive and schizophrenic 
reactions, have been met, under the criteria in effect prior 
to November 7, 1996.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects that he served in 
Vietnam for nearly eight months, receiving multiple awards 
and decorations, including the Combat Infantryman Badge.

In a September 1985 rating decision, service connection was 
granted for PTSD, with history of depressive and 
schizophrenic reactions.  A 30 percent rating was assigned, 
effective from September 1984; a temporary total rating was 
assigned, per 38 C.F.R. § 4.29, effective June 1985; and a 30 
percent rating was assigned, effective August 1985.  The RO 
noted that the veteran had been suffering from psychiatric 
illness since 1970, variously diagnosed, and had been 
diagnosed with PTSD during hospitalization in June and July 
1985.

The 30 percent rating was confirmed by rating decisions in 
November 1986, January 1988, August 1989, and September 1992.  

Received by the RO in April 1995 was a letter from a United 
States congressman.  The congressman attached a copy of a 
note from the veteran wherein the veteran advised that he had 
applied for Social Security Administration (SSA) disability 
benefits in January, had not received an SSA decision, was 
receiving VA benefits, and needed to go to the VA Tampa 
hospital.  He said he was being treated by a clinic, and 
needed detoxification.  In April 1995, the RO advised the 
congressman that the veteran was entitled to VA treatment for 
his service-connected disability, and suggested the veteran 
contact SSA regarding his claim for disability benefits.

In a July 1995 statement to the RO, the veteran advised that 
he had been hospitalized for treatment for PTSD in June 1995, 
and that he was "requesting follow up on Paragraph 29 
benefits."  

Records of treatment from the VA Medical Center (VAMC) in Bay 
Pines, dated from November 1986 to November 1998, were 
received.  The most recent records were submitted to the 
undersigned Member of the Board at a Travel Board hearing at 
the RO in December 1998.  The veteran waived his right to 
initial consideration of same by the RO.

A Disability Determination and Transmittal of the Social 
Security Administration, dated in April 1995, indicates the 
veteran was determined to be disabled under SSA criteria, as 
of January 1995, due to an anxiety related disorder and 
secondarily due to drug addiction.  

A discharge summary pertaining to a period of hospitalization 
from April to May 1995 reflects that the veteran presented 
reporting he had been told he had to become drug-free if he 
wanted to receive treatment for PTSD.  He reported he had 
quit his job in electronics repairs at Sears in December 1994 
because he felt he might harm himself at work because of 
confusion.  The discharge diagnoses were:  Axis I - Marijuana 
dependence, PTSD, and Nicotine dependence; Axis III - 
Migraine headaches; Axis IV - Could not continue work because 
of confusion, Depressed and could not do more than wash 
dishes; Axis V - Global Assessment of Functioning (GAF) of 
50.  

A discharge summary pertaining to a period of hospitalization 
from June to August 1995 reflects that the veteran received 
treatment for PTSD and was to follow up at the Orlando Vet 
Center and the Orlando VA Outpatient Clinic.  Discharge 
diagnoses included Axis I - PTSD, chronic, evinced by 
survivor guilt, emotional numbing, constriction, inhibition, 
isolation, avoidance, dysphoria, recurrent intrusive images, 
memories, nightmares of Vietnam combat and casualties, a 
sense of a foreshortened life; tetrahydrocannabinol 
dependence, in remission; Axis II - Borderline personality 
disorder with schizoid, reclusive, passive/dependent, 
impulsive, self-defeating traits.  

September 1995 and October 1996 statements of Leonard Porter, 
M.S.W., of the Orlando Vet Center, indicate the veteran had 
been a client since January 1995 and had been seen in both 
individual and couples counseling.

A record dated in August 1996 indicates the veteran reported 
increased anger, insomnia, increased anxiety, depression, and 
severe headaches.  Assessment was PTSD and partial non-
compliance with medication.  A record dated in October 1996 
indicates the veteran was depressed.  In December 1996, he 
reported no major problems, was in a vocational 
rehabilitation program, and was doing well.  He continued to 
attend group therapy at the Vet Center.  He had a stable 
mood, was goal-directed, and was coping well.  

In March 1997, he reported he was doing "ok" except for 
sleep problems, and he felt stressed at times.  Objective 
findings noted he was appropriate, moderately preoccupied, 
was otherwise in good contact, and had no ideas of self harm 
or harm to others.  In July 1997, he reported he imagined 
things that were not there, was not sleeping, was feeling 
irrational at times, and was trying to balance vocational 
rehabilitation with medication.  Objective findings noted he 
was dysthymic, discouraged, and not psychotic; his mood 
remained fragile and he appeared distant and at times guarded 
in affect.  The assessment was PTSD - dysthymic.  In another 
July 1997 record, it was noted the veteran reported erratic 
sleep.  He continued to attend school in computer science.  
Objective findings noted he was depressed, had insomnia, and 
was coping with difficulty.

In October 1997, he reported feeling lethargic and absent 
minded; he reported nightmares, depression and anxiety.  
Objective findings noted he was depressed, apathetic, had no 
ideas of harming himself or others, was discouraged, and was 
not overtly psychotic but heard noises.  The reported GAF 
score was 40.

In February 1998, he complained of anxiety, loss of control, 
imagining things, paranoia, and stress in his vocational 
rehabilitation program.  Objectively, he was tense, confused 
and angry.  He felt that stress at school was intensifying 
the symptoms of PTSD.  His GAF was 60.  The doctor 
recommended that the vocational rehabilitation program give 
him a computer for home study, due to his difficulty in 
dealing with the campus laboratory schedule.

A record dated in May 1998 indicates the veteran reported he 
had trouble with short-term memory, had forgotten several 
appointments, and his sleep had decreased.  Objective 
findings included decreased concentration and decreased 
sleep, and he was reportedly coping fairly well.

In July 1998, he reported that he felt he was becoming more 
forgetful.  Objective findings included decreased 
concentration and insomnia; he was coping fairly well with 
academic demands and family responsibilities.

In September 1998, he reported severe sleeping problems and 
that he was worried about administrative problems at his new 
school.  Objective findings included anxiety, severe 
insomnia, and he was not angry.  Another September 1998 
record reflects a GAF score of 50.

In November 1998, he reported increased depression, anger, 
and irritability.  In a November 1998 record "to whom it may 
concern," the veteran's doctor reported that, since May 
1998, the veteran had reported decreased concentration and 
very poor sleep; he averaged four hours per night.  His 
depression had increased and he had become more socially 
withdrawn.  Due to his inability to sleep well and to 
concentrate better, he had had to struggle in his classes to 
keep up.  It was the doctor's opinion that the veteran's 
symptoms had worsened to the point where he could not study 
effectively and he should consider a medical withdrawal 
temporarily until the cognitive impairment resolved.

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 1996.  He said that he isolated 
himself from his wife.  He said he had not been out of his 
house in two years other than for therapy, which he said was 
weekly.  He said he also saw a psychiatrist once or twice a 
month regarding medication and had seen a psychologist 
several times.  He said he spent his days reading, sitting in 
the garage or walking around the yard, and watching 
television.  He did woodworking a couple of times a year.  He 
was not employed.  He had worked at Sears off and on for 
three or four years.  He said they overlooked his 
disabilities because he had an ability, and they gave him a 
separate work area in the warehouse.  He said his leaving the 
job was a mixture of quitting and being terminated.  He said 
the outbursts and irrational behavior and confusion became 
too much for him to control and he was anxious and stressed-
out all the time.  He was currently participating in a 
vocational rehabilitation program, studying computers.  He 
said he was doing fine with it, that it was self-paced and 
structured to be non-stressful.  He said he had flashbacks of 
Vietnam.  The frequency depended on the amount of stress he 
was under.  He had had them less frequently lately.  He said 
he had crying spells as often as once or twice a week.  He 
said he had thoughts of suicide and had attempted same in the 
1970's.  He said he had poor short-term memory and forgot his 
address and telephone number.  He said the program in which 
he was participating did not create stress for him.  The 
veteran's wife said the veteran does not want to go out in 
public.  She said she had lost contact with friends because 
dealing with him was a full-time job.  She took care of the 
house and kids.  She said he was never physically violent 
with her but had damaged the house and had hurt himself.  

In a September 1996 statement, the veteran's mother described 
the veteran in the years after his return from Vietnam.  She 
said that, currently, the veteran's wife helped them stay in 
touch more frequently than in the past and provided the care 
that the veteran and their children need.  In a statement 
received in October 1996, the veteran's wife again described 
what it was like living with the veteran.  She described his 
isolation, his reactions to stress, his inability to get 
along with neighbors, resulting in multiple moves, and his 
inability to handle daily chores and responsibilities.  She 
also described his sleeping difficulty and a short temper.

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in December 1998.  
He stated that, after completing two years in his vocational 
rehabilitation program, he was transferred to a different 
school to complete the four-year program, and, after a couple 
of weeks of trying to deal with administrative things and 
going to classes and getting books, he could not do it, and 
it was recommended that he leave the program.  The veteran's 
representative contended that remand of the appeal is 
necessary, and that further development is warranted, to 
include a current VA examination.  The veteran's wife again 
described her experiences with, and her observations of the 
veteran's psychiatric disability.  She said he controlled his 
anger unless he was very, very stressed; then, he became 
unaware of what was going on or where he was.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
for PTSD with history of depressive and schizophrenic 
reactions is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
disabling, set forth in 38 C.F.R. §§ 4.125-4.132, were 
changed, effective November 7, 1996.  See 61 Fed. Reg. 
52,695-52,702 (1996).  These changes became effective on 
November 7, 1996.  See 38 C.F.R. § 4.130 (1998).   The record 
shows that the veteran has had notice of both the old and the 
new criteria, and they were considered by the RO.  In a 
Supplemental Statement of the Case issued in January 1997, 
the RO set out the new regulations.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
PTSD under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria; the version most favorable to the 
appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).

The veteran is currently assigned a 30 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, effective prior to November 7, 
1996, a 50 percent rating is warranted for psychiatric 
disability in which the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and in which, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted for 
psychiatric disability in which the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and in which the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex  commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. . . . . . . . . . . . . . 
. . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70


38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The present case involves a complex mixture of mental 
problems, including service-connected PTSD, with history of 
depressive and schizophrenic reactions; as well as non-
service-connected marijuana dependence, in remission; and 
borderline personality disorder with schizoid, reclusive, 
passive/dependent, impulsive, self-defeating traits.  We 
recognize the difficulty encountered by the RO in attempting 
to isolate and evaluate the service-connected aspects of the 
veteran's condition.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the unique facts of this case warrant 
the application of the reasonable doubt doctrine.  Granting 
the veteran every benefit of the doubt, the Board finds that 
an increased rating is warranted for PTSD, with history of 
depressive and schizophrenic reactions.

We note that the VA treatment records reflect the veteran has 
been rated on the GAF scale at 50 in 1995, at 40 in 1997, and 
at 60 and 50 in 1998.  The American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, provides for a rating of 51-60 for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) and a rating of 41-50 for 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

We also note that the VA treatment records reflect the 
veteran was, from 1996 to 1998, at times doing well with his 
vocational rehabilitation program, at times coping with 
difficulty, and, in November 1998, advised by his doctor to 
withdraw temporarily until his cognitive impairment resolved.  
At his hearing in December 1998, the veteran reported that he 
had in fact left the program.  

Finally, we note the treatment records reflect objective 
findings of depression, anxiety, and sleep impairment.  They 
reflect he did not have ideas of harming himself or others, 
had a stable but fragile mood, and was goal-directed.

Based upon the foregoing, we conclude that the evidence is in 
approximate equipoise as to whether veteran's PTSD is a 
psychiatric disability in which the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and in which the psychoneurotic 
symptoms are of such severity and persistence that there is 
considerable impairment in the ability to obtain or retain 
employment.  Applying the reasonable-doubt/benefit-of-the-
doubt doctrine, the Board thus concludes that the veteran's 
disability picture more nearly approximates those standards 
warranting a 50 percent evaluation under the old rating 
criteria, 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

We further conclude that a 70 percent rating is not warranted 
under either the old or the new criteria, as the veteran was 
not reported to have suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, etc., which are 
criteria required under the new regulation, nor does the 
evidence show a severe social and industrial impairment as is 
required for a 70 percent rating under the old regulation.  
As discussed above, the evidence of record does not fully 
support even a 50 percent rating, but the Board is exercising 
our statutory authority to grant that rating on the basis of 
reasonable doubt.  We also note that the treatment records, 
including the various GAF scores assigned, appear to more 
appropriately reflect a considerable degree of impairment, 
thus lending support for a 50 percent rating under the old 
criteria.

As explained above, both the old and new regulations for 
evaluating mental disorders were applied in this case because 
of the amendments which occurred during the pendency of the 
veteran's claim.  In any future claims and adjudications, the 
RO will apply only the rating criteria in effect on and after 
November 7, 1996, and will consider evidence developed after 
the present claim.  


ORDER

Entitlement to an increased rating of 50 percent for PTSD, 
with history of depressive and schizophrenic reactions, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

 

